United States Court of Appeals
                           FOR THE DISTRICT OF COLUMBIA CIRCUIT



No. 19-1140                                                  September Term, 2022
                                                             FILED ON: OCTOBER 27, 2022

AMERICAN LUNG ASSOCIATION AND AMERICAN PUBLIC HEALTH ASSOCIATION,
                 PETITIONERS

v.

ENVIRONMENTAL PROTECTION AGENCY AND ANDREW WHEELER, ADMINISTRATOR,
                 RESPONDENTS

AEP GENERATING COMPANY, ET AL.,
                 INTERVENORS



Consolidated with 19-1165, 19-1166, 19-1173, 19-1175, 19-1176, 19-1177, 19-1179, 19-1185,
19-1186, 19-1187, 19-1188



                    On Remand from the Supreme Court of the United States


       Before: MILLETT, PILLARD and WALKER, Circuit Judges

                              AMENDED JUDGMENT

      These causes came to be heard on remand from the Supreme Court, reversing this court's
judgment filed January 19, 2021, and remanding for further proceedings. See West Virginia v.
EPA, 142 S. Ct. 2587 (2022). On consideration thereof, it is

        ORDERED and ADJUDGED that the Coal Petitioners’ petitions for review of the ACE
Rule be denied; the petitions for review challenging the timing portion of implementing
regulations be granted; the petitions for review challenging the repeal of the Clean Power Plan be
denied; and the remaining challenges to the ACE Rule be held in abeyance pending completion
of rulemaking by the EPA.
No. 19-1140                                                   September Term, 2022
        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is
directed to issue the partial mandate forthwith.


                                                             FOR THE COURT:
                                                             Mark J. Langer, Clerk

                                                     BY:     /s/
                                                             Daniel J. Reidy
                                                             Deputy Clerk




                                                 2